Title: To Alexander Hamilton from Daniel Jackson, 17 February 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            New-Port 17 Feby. 1800
          
          I take the liberty of enclosing you the proceedings of a Garrison Court Martial held at Fort Independance by my order that Capt. Gates was President; and as I entertain doubts relative to The approval of the two sentences, I beg leave to solicit your opinion on both cases.
          James Burrows was charged with sleeping on his post; which by the 13 Sectn. and 6 artl. of the rules of War, constitutes a capital offence; and therefore I have my doubts whether an inferior jurisdiction can take cognizance of the offence.
          Fredrick Remington was charged with repeated disobedience of orders, he pleads guilty  to the charge; and the Court have considered his offence as a breach of the 6 Sectn. and 2d article of the rules of War—whereas that article is limited to the punishment of persons   who shall absent themselves from there troop or Company without the leave of their commanding officer. I think the offence more properly comes under the 17 Sectn. and 5th. artl. of the Same rules.
          It appears to me that regularity in the proceeding of Courts Martials is as necssary as those of the civil Courts of justice, that the nature of the charge ought to comport with the nature of the article, and therefore that the Court could not legally find Remington Guilty of a breach of the article in question
          On these proceedings I wait your directions.
          With esteem I am Sir your humbl. Servt.
          
            D. Jackson
          
          Majr. Genl. A. Hamilton
        